Citation Nr: 0622763	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  96-40 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly pension for a surviving spouse 
based on the need for regular aid and attendance or by reason 
of being housebound.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The veteran had active service from May 1951 to April 1953, 
and died in November 1976.  The appellant is the veteran's 
widow and is currently in receipt of VA pension benefits.  
Although the appellant reported remarrying after the 
veteran's death, this second marriage ended with the death of 
her second husband in 1984.  See 38 C.F.R. § 3.55(a)(2) 
(2005).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  That decision denied entitlement to 
special monthly pension based on the need for regular aid and 
attendance or by reason of being housebound.

In September 1997, the Board issued a decision denying 
special monthly pension based on the need for regular aid and 
attendance or by reason of being housebound.  By Order dated 
in March 1999, the United States Court of Appeals for 
Veterans Claims (Court) granted a joint motion, vacating and 
remanding the Board decision.  In August 1999 and July 2003 
remands, the Board returned the case to the RO for additional 
development.  That development has been completed and the 
claim is once again before the Board on appeal.  

In September 2004, the Board again issued a decision denying 
special monthly pension based on the need for regular aid and 
attendance or by reason of being housebound.  By Order dated 
in June 2005, the Court granted a joint motion remanding the 
Board decision.  The basis of the remand was to ensure that 
the appellant had sufficient time to respond to two 
supplemental statements of the case issued in February 2004 
and May 2004.  In particular, the appellant stated that 
despite several requests, she had not had the opportunity to 
review documents, including a VA medical opinion, that had 
been added to the claims folder prior to issuance of the 
September 2004 Board decision.  In June 2005, a letter was 
issued to the appellant in which she was informed that she 
had 90 days in which to submit additional evidence in support 
of her claim.  In August 2005, copies of the requested 
materials were sent to the appellant's representative.  No 
additional information has been received from the appellant.  

After the case was transferred to the Board, the Board sent 
the appellant a letter dated on April 21, 2006, notifying her 
that she had 60 days to respond to the supplemental 
statements of the case issued in February 2004 and May 2004.  
The appellant was told that she could submit any additional 
evidence and/or argument which she feels is relevant to her 
claim.  It was also noted that the Board would suspend review 
of her appeal until June 21, 2006, and that if she did not 
respond within that time, the Board would proceed 
accordingly.  Since the appellant did not reply, the Board 
will now adjudicate her claim of entitlement special monthly 
pension for a surviving spouse based on the need for regular 
aid and attendance or by reason of being housebound.


FINDINGS OF FACT

1.  VA has provided all required notice to the appellant and 
has obtained all relevant evidence necessary for the 
equitable disposition of the appellant's appeal.

2.  The medical evidence does not establish that the 
appellant is helpless or blind; nearly helpless or blind; or 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or that she is a patient 
in a nursing home because of mental or physical incapacity.

3.  The evidence has not shown that the appellant requires 
the daily assistance of another to perform the activities of 
daily living or to protect herself from the dangers of her 
environment; she has not established a factual need for aid 
and attendance.

4.  The appellant is not bedridden nor substantially confined 
to her home or immediate premises by reason of permanent 
disabilities.


CONCLUSION OF LAW

The schedular criteria for special monthly pension for a 
surviving spouse based on the need for regular aid and 
attendance or by reason of being housebound have not been 
met.  38 U.S.C.A. §§ 1502, 1541, 5103, 5103A, 5107 (West 
Supp. 2005); 38 C.F.R. §§ 3.351, 3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking special monthly pension for a 
surviving spouse based on the need for regular aid and 
attendance or by reason of being housebound.  In the interest 
of clarity, the Board will initially discuss whether this 
issue has been properly developed for appellate purposes.  
The Board will then address the issues on appeal, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board finds that VA has met all statutory and regulatory 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005). 

A letter by the RO dated in August 2003 fully satisfies the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  This letter informed the appellant that additional 
information or evidence was needed to support her claim, and 
asked her to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Although the letter was not sent prior to initial 
adjudication of her claim, this was not prejudicial to the 
appellant, since she was provided adequate notice with 
subsequent readjudication of the claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board notes that the March 2003 letter did not notify the 
appellant of the type of evidence necessary to establish an 
effective date if her claim for special monthly pension was 
eventually granted.  However, since the Board concludes below 
that the preponderance of the evidence is against this claim, 
any questions as to the appropriate effective date to be 
assigned are rendered moot.  Hence, no further notice is 
needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There does not appear to be any 
outstanding medical records that are relevant to this appeal, 
as the RO obtained all relevant medical records identified by 
the appellant and her representative.  The appellant has also 
been examined by VA to determine whether she meets the 
criteria for special monthly pension for a surviving spouse 
based on the need for regular aid and attendance or by reason 
of being housebound.  Thus, under the circumstances of this 
case, the Board finds that no further action is necessary to 
meet the requirements of the VCAA.

II.  Merits of the Claim

The appellant is seeking an award of special monthly pension 
for a surviving spouse based on the need for regular aid and 
attendance or by reason of being housebound.  However, 
because the appellant does not meet the criteria for such an 
award, the Board finds that the preponderance of the evidence 
is against her claim.   

The law provides that where a surviving spouse who is 
entitled to death pension is in need of the regular aid and 
attendance of another person, an increased rate of pension is 
payable.  38 U.S.C.A. § 1541(d).  For pension purposes, a 
person shall be considered to be in need of regular aid and 
assistance if such person (1) is a patient in a nursing home 
on account of mental or physical incapacity; (2) is helpless 
or blind, or so nearly helpless or blind as to need the 
regular aid and attendance of another person; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  See 38 U.S.C.A. 
§ 1502(b); 38 C.F.R.      § 3.351(b), (c).

Section 3.352(a) prescribes that determinations as to the 
need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as the following: inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment.  38 
C.F.R. § 3.352(a).

"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Id. 

The "permanently housebound" requirement is met when the 
surviving spouse is substantially confined to his or her home 
(ward or clinical areas, if institutionalized) or immediate 
premises by reason of disability or disabilities which it is 
reasonably certain will remain throughout the surviving 
spouse's lifetime.  38 U.S.C.A. § 1541(e); 38 C.F.R. § 
3.351(f).

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim.  This evidence includes VA examination 
reports, private treatment records, and various lay 
statements, including testimony presented by the appellant at 
a personal hearing.

When examined by VA in October 1994, it was noted that the 
appellant was neither blind nor hospitalized.  The appellant 
complained of constant pain in her spine and stated that she 
had difficulty using stairs and was unable to "do her 
chores."  She further stated that she was unsteady when 
squatting or bending, but appeared relatively steady while 
walking around the room.  On examination, the appellant 
measured 5 feet 6 inches and weighed 215 pounds.  The 
examiner asserted that she did not have any amputations and 
that she was able to feed, bathe, and clothe herself, though 
it was noted that she had difficulty putting on her shoes and 
socks.  The examiner stated that the appellant was probably 
limited due to advancing age and instability with bending and 
squatting.  It was noted that she was unable to drive or 
operate a car and was limited to walking three to four 
blocks.  

The examiner commented that the appellant would be able to 
deal with most daily dangers, was able to clean and cook for 
herself, and was able to travel around town to obtain items 
she needed.  The examiner also asserted that the appellant 
was able to leave her home and was relatively self-
sufficient.  The appellant was diagnosed with degenerative 
arthritis of the cervical, lumbar, and thoracic spine.  The 
examiner stated that the appellant was somewhat limited due 
to weakness and limited range of motion due to her 
degenerative arthritis of the spine.  The examiner imagined 
that she had difficulty with doing her household activities 
such as cleaning and preparing food.  

A March 1995 radiology report from A.A., D.O., indicated that 
the appellant had marked narrowing of the L5-S1 disc space 
with prominent vacuum phenomenon indicative of marked 
degeneration of this disc with subchondral bony changes.  A 
study of the thoracic spine revealed mild wedging of one of 
the mid-thoracic vertebral bodies and osteoporotic 
compression was suggested.  A May 1995 examination by R.T., 
M.D., indicated that the appellant had moderate 
osteoarthritic changes in her knees.  In a May 1995 letter, 
Dr. R.T. indicated that previously administered intra-
articular knee injections were not helpful to the appellant, 
and that arthroscopic intervention would probably be 
beneficial.

At her October 1995 RO hearing, the appellant testified that 
her degenerative arthritis had gotten worse and that she had 
fallen on steps within the last 10 months.  She stated that 
she should be "guarded" by someone and indicated that she 
had someone helping her who also came to the hearing.  She 
maintained that she was unable to get out and walk every day 
and periodically required a cane.  She also stated that her 
hands had started shaking recently and that she experienced 
numbness and would drop things.  She asserted that she 
cleaned her house "a little bit" and had tried using a 
vacuum sweeper.  She acknowledged that she was able to dress 
and take care of herself, but that it was difficult.  She 
said it was difficult for her to get her shoes on in the 
morning because of swelling in her feet and difficulty 
bending.  She also indicated that she could not hear.

A July 1996 radiology report showed degenerative changes of 
the dorsal, cervical, and lumbar spine.  Treatment records 
from J.P., M.D., indicate that the appellant was diagnosed 
with arthritis with bilateral knee and spine pain, obesity, 
dysphagia, dyspnea, and history of questionable goiter.  In 
June 1996, the appellant reported that she was unable to do 
her activities of daily life due to pain.  Dr. J.P. stated 
that the appellant was unable to do any kind of work.  

The appellant was provided with a special VA examination for 
aid and attendance in December 2002.  At that time, she 
complained of arthritis in her back and knees and stated that 
she had throat spasms.  She reported increased back pain with 
damp weather, and that back pain made it difficult to rise 
from a sitting position and climb stairs.  She maintained 
that she was unable to go to the store by herself and was 
accompanied by a friend.  She said that pain in her knees 
caused instability and made it difficult to climb stairs.  

On examination, it was noted that the appellant had cataracts 
and wore corrective lenses.  She denied other significant 
cardiopulmonary, genitourinary, gastrointestinal, 
neurological, or endocrine problems.  While she came to the 
examination alone, she stated that she had assistance in 
transportation.  She denied needing another person attending 
to her ordinary activities of daily living, but that a friend 
would help her shop.  It was noted that the appellant had not 
been hospitalized or permanently bedridden.  

Following an examination, the appellant was diagnosed with 
cervical spine degenerative disc disease; lumbar spine 
degenerative joint disease; bilateral knee degenerative joint 
disease; dysphagia; and cervical spine herniated nucleus 
pulposus.  The examiner concluded that the appellant's 
primary disabilities did have a significant effect on her 
mobility, but that she was able to leave her home, even 
though she required the assistance of another person in 
attending to activities outside the home.  The examiner 
opined that her disabilities had minimal effect on the 
ability to feed, dress, and bathe herself, and minimally 
affected her ability to attend to her needs to protect 
herself from the dangers of her environment.  

In a March 2004 statement, K.W. asserted that the appellant 
had lived with her since losing her home.  She indicated that 
she assisted the appellant with her day-to-day needs.  

At a May 2004 audiological examination, the appellant 
complained that she had difficulty understanding speech at a 
distance and in the presence of background noise.  She denied 
ear pain and tinnitus.  Following an audiological evaluation, 
the appellant was diagnosed with bilateral sensorineural 
hearing loss.  The examiner concluded that the appellant's 
hearing loss would be expected to present mild communication 
difficulties, such as problems understanding speech at 
distances greater six to ten feet, particularly in groups and 
with background noise.

In light of these findings, the Board finds that the 
appellant has not met the criteria required for the 
assignment of aid and attendance benefits.  Specifically, the 
Board finds that the evidence does not show that she is blind 
or nearly blind based on VA criteria.  She has also not 
presented evidence that she is in a nursing home and/or in 
need of nursing care.  Although the December 2002 VA 
examination report notes that she has cataracts and wears 
corrective lenses, there was no indication that she is blind 
or nearly blind.  That report also notes the appellant's 
statement that she does not need another person attending to 
her ordinary activities of daily living but that she has 
friend help her shop.  In short, there is no persuasive 
evidence that the appellant needs regular aid and attendance.  
Although K.W. indicated that the appellant lives with her and 
that she assists her with her day to day needs, there is no 
indication that the appellant is in need of "nursing care."  

As to the matters in the Joint Motion regarding evidence such 
as Dr. R.T.'s June 1995 statement, July 1996 radiographic 
evidence of worsening degenerative joint disease, the 
appellant's report that she had to be "guarded," and her 
own lay statements regarding her disabilities including her 
impaired hearing, the Board notes that additional VA 
examination of the appellant was accomplished and the 
appellant was provided the opportunity to submit additional 
evidence in support of her claim.  However, the additional 
evidence added to the record, including the most recent VA 
examination, simply does not contain findings consistent with 
the criteria required for aid and attendance benefits.  While 
the appellant's physical condition may have worsened over 
time, including during the pendency of this appeal, the Board 
finds that the evidence shows that she is able to dress 
herself, bathe, eat, ambulate in and outside of the home, and 
attend to the wants of nature unassisted.  She does not have 
neurological weakness, or other physical or mental 
incapacities which would prevent her from protecting herself 
from the dangers incident to her daily environment.  

Moreover, at her December 2002 examination, she denied any 
significant cardiopulmonary, genitourinary, gastrointestinal, 
neurological, or endocrine problems.  That examiner concluded 
that the appellant's disabilities had a minimal effect on the 
ability to feed, dress, and bathe herself, as well as 
minimally affected her ability to attend to her needs to 
protect herself from the dangers of her environment.  
Further, on additional VA examination, her hearing loss was 
described as presenting only mild communication difficulties.  
In light the foregoing, the Board concludes that the criteria 
for special monthly compensation for a surviving spouse based 
on the need for regular aid and attendance have not been met.  

As to the claim for housebound benefits, the criteria require 
a showing that the appellant is substantially confined to her 
home or immediate premises by reason of disability or 
disabilities which it is reasonably certain will remain 
throughout her lifetime.  While it is clear from the record 
that the appellant does have disabilities that are permanent 
in nature, the evidence does not indicate that such 
disabilities confine her to her immediate premises.  At her 
December 2002 VA examination, for instance, while the 
appellant reported some difficulties both in and outside of 
the home in getting around due to back and knee pain, it was 
noted that she is able to leave the home to shop.  She 
reported that she utilizes a cane for ambulation and stated 
that she can only walk approximately 10 feet before she had 
significant problems with pain.  The examiner noted that that 
she walks with a slow, shuffling gait.  He also noted that 
she came to the examination alone, although her 
transportation was provided.  Following an examination, the 
examiner concluded that the appellant's primary disabilities 
did have a significant effect on her mobility but that she is 
able to leave her home.  

In light of these findings, the Board concludes that a 
preponderance of the evidence is against a finding that the 
appellant is permanently housebound.  38 U.S.C.A.       § 
1541(e); 38 C.F.R. § 3.351(a), (f).  The Board has considered 
the applicability of the benefit-of-the-doubt doctrine in 
this case; however, as there is no approximate balance of 
positive and negative evidence of record, there is no 
reasonable doubt to be resolved in the appellant's favor.


ORDER

Entitlement to special monthly pension for a surviving spouse 
based on the need for regular aid and attendance or by reason 
of being housebound is denied. 





____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


